Citation Nr: 1746471	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for heart disease, to include as due to herbicide agent exposure.

3. Entitlement to service connection for a cervical spine disorder with upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran had service from June 1962 to July 1984. He served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
a May 2013 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Muskogee, Oklahoma. 

On a January 2014 VA Form 9, the Veteran requested a Board videoconference hearing. In a December 2016 statement, however, the Veteran withdrew his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20. 704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A. Hypertension

The Veteran contends that his hypertension is due to his period of service and alternatively, he contends that hypertension is secondary to his service-connected diabetes mellitus II.  See January 2014 DRO Hearing testimony.
As required by the March 2017 Board remand, the Veteran was scheduled for and attended a VA hypertension examination.  Per the remand, the examiner was asked to provide, in pertinent part, an opinion was to whether hypertension originated in service, was caused by any in-service injury, disease, disorder, or event, or in any way originally manifested during service.  Further, this opinion was to include consideration as to whether the Veteran's hypertension was caused by his in-service exposure to herbicide agent.  The examiner opined that it is less likely than not that the Veteran's hypertension was caused by "herbal exposure" and there were no findings that his hypertension was aggravated by his diabetes.  In addition, the examiner noted that "regarding HTN after discharge, there are at least 10+ silent years after service."

However, the examiner provided little to no medical rationale to support the stated opinions.  In addition, the examiner's observation of 10 years of silence regarding hypertension following service does not adequately explain a 1989 VA hypertension examination where a diagnosis of labile hypertension was made, albeit by history.  In light of the noted deficiencies, the Board finds that a remand is necessary for an addendum opinion addressing the etiology of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

B. Heart disease, to include as due to herbicide agent exposure.

The Veteran contends that his heart disease is due to his period of service and alternatively, he contends that heart disease is due to his herbicide agent exposure.  See January 2014 DRO Hearing testimony.

As required by the March 2017 Board remand, the Veteran was scheduled for and attended a VA heart examination.  Per the remand, if the examiner concluded that the Veteran does not have a diagnosis of coronary artery disease (CAD), the examiner was asked to provide, in pertinent part, an explanation as to why that assessment differs from the prior assessment of the Veteran's private physician, as indicated in a February 2013 written statement. Further, the examiner was asked whether any identified heart disorder was caused by the Veteran's in-service exposure to herbicide agents.  The examiner was also asked whether any identified heart disorder was aggravated by the Veteran's service connected type II diabetes mellitus.

However, as above, the examiner provided little to no medical rationale to support the stated opinions, nor did the examiner reconcile prior indications of coronary artery disease with the examiner's current diagnosis of arrhythmia (and no other heart disorder), as requested by the Board.  The examiner also did not specifically address whether the Veteran's currently diagnosed arrhythmia was caused by the Veteran's in-service exposure to herbicide agent.  In light of the noted deficiencies, the Board finds that a remand is necessary for an addendum opinion addressing the etiology of the Veteran's hypertension. See Barr at 311 (2007).

C. Cervical spine disorder with upper extremity radiculopathy

The Veteran contends that his cervical spine disability is due to his period of service.  See January 2014 DRO Hearing testimony.

As required by the March 2017 Board remand, the Veteran was scheduled for and attended a VA spine examination.  The examiner opined that it was less likely than not that the Veteran's cervical spine condition was incurred in or caused by an in-service injury, event, or illness.  The examiner explained that "[r]ecord review does not substantiate a diagnosis of cervical spine, or neck injuries or treatment during service. It appears veteran developed neck pain around 2012 with radiculopathy. Eventually had surgery the same year.  Appears the neck condition started 28 years after military. I do not find any entries that the neck pain was caused by or secondary to any incident during service."  However, this rationale does not appear to account for records dated prior to 2012 suggesting the presence of a cervical spine disability, to include the October 2010 VA Agent Orange Registry Examination, as well as lay statements, service treatment records dated in May 1971 noting complaints of shoulder pain, and an August 2012 opinion from Dr. D.G.M. suggesting cervical radiculopathy onset during service. The Board finds that a remand is necessary for an addendum opinion addressing the etiology of the Veteran's cervical spine disability. See Barr at 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain medical opinions addressing the etiology of the 
Veteran's claimed heart and hypertension disabilities from a physician or physicians of appropriate expertise other than the examiner who conducted the May 2017 VA heart and hypertension examinations.  The Veteran's claims file should be sent to, and reviewed by the examiner(s).

If examinations are deemed necessary to provide adequate responses to the inquiries below, such should be scheduled.

The examiner should address the following: 

a. Identify any and all heart disorders. Specifically, does the Veteran have coronary artery disease?   If not, please reconcile this finding with that of the Veteran's private physician, as indicated in a February 2013 written statement. 

b. Determine whether any heart disorder, to include arrhythmia, at least as likely as not had its onset in, or is otherwise related to the Veteran's period of active duty service, to include in-service exposure to herbicide agents.   

c. Determine whether any heart disorder, to include arrhythmia, at least as likely as not was caused or aggravated beyond its natural progression by the Veteran's service connected type II diabetes mellitus, to include treatment for diabetes.

d. Determine whether it is at least as likely as not that the Veteran's hypertension had its onset in, or is otherwise related to the Veteran's period of active duty service, to include in-service exposure to herbicide agents.   

e. Determine whether it is at least as likely as not that hypertension manifested within one year of service separation.

f.  Determine whether the February 2013 VA medical opinion stating that labile hypertension was at least as likely as not present prior to separation of service and was noted within a year of service separation indicates that the Veteran's hypertension was present at that time or whether the labile hypertension was a precursor to the Veteran's current hypertension.

g. Determine whether hypertension was at least as likely as not caused or aggravated beyond its natural progression by the Veteran's service connected type II diabetes mellitus, to include treatment for diabetes.

The examiner's attention is drawn to the following:

*In-service physical examinations and reports of medical history. VBMS Entry 8/6/2014, p. 4-7, 28-31, 42-52, 71-72.

*Service treatment records indicating an ECG and stress test. VBMS Entry 8/6/2014, p. 10-26.
*October 1983 service treatment record indicating heart testing. VBMS Entry 8/6/2014, p. 85-86.

*March 1989 VA hypertension examination. 

*October 1997 private treatment record. VBMS Entry 5/19/2015, p. 8. 

*Records from the Veteran's private physician, which include a June 2012 Doppler ultrasound of the carotid arteries, which includes a diagnosis of "severe atherosclerotic vascular changes bilaterally." VBMS Entry 1/30/2014 and VBMS Entry 3/18/2014.

*February 2013 VA heart conditions and hypertension examinations and medical opinion.

*March 2013 written statement from the Veteran's private physician stating diagnoses of coronary artery disease and hypertension.

*January 2014 DRO hearing testimony.

*June 2014 VA Form 646.

*Blood pressure readings throughout the Veteran's service, VA, and private treatment records.

The examiner should provide a detailed clinical rationale or explanation for all opinions given.

2. Obtain a medical opinions addressing the etiology of 
the Veteran's cervical spine disability with upper extremity radiculopathy from a physician of appropriate expertise other than the examiner who conducted the May 2017 VA spine examination.  The Veteran's claims file should be sent to, and reviewed by the examiner.

If examinations are deemed necessary to provide adequate responses to the inquiries below, such should be scheduled.

      The examiner should address the following: 

a. Determine whether it is at least as likely as not that the Veteran's cervical spine disability with upper extremity radiculopathy had its onset in, or is otherwise related to the Veteran's period of active duty service.   

b. Determine whether it is at least as likely as not that the Veteran's cervical spine disability with upper extremity radiculopathy manifested within one year of service separation.

      The examiner's attention is drawn to the following:

*In-service physical examinations and reports of medical history. VBMS Entry 8/6/2014, p. 4-7, 28-31, 42-52, 71-72.

*May 1971 in-service emergency room treatment record.

*October 2010 VA Agent Orange Registry Examination, which lists a medical history of cervical disk disease. VBMS Entry 2/25/2015, p. 70-73.

*July and August 2012 private treatment records stating diagnoses of cervical spine disc herniation and stenosis, and right upper extremity radiculopathy. VBMS Entry 9/13/2012.

*August 2012 private medical opinion stating that the Veteran had cervical radiculopathy in 1971 while in service and that he recently underwent cervical decompression, fusion, and fixation.

*January 2014 DRO hearing testimony where the Veteran described a cervical spine injury where he fell in a ditch while in Vietnam and described that the May 1971 emergency room treatment included complaints of neck pain. 

*June 2014 VA Form 646.

*September 2014 VA treatment record stating that the Veteran had a discectomy in August 2012. VBMS Entry 2/25/2015, p. 14.

The examiner should provide a detailed clinical rationale or explanation for all opinions given.

3. After completing the above actions, to include any 
other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




